DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments were received on 10/26/2020.  Claims 1-11 and 14-23 are pending where claims 1-11 and 14-23 were previously presented and claims 12 and 13 were newly cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2020 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 11, 14, 15, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al [US 2017/0019362 A1] (from IDS) in view of Gruber et al [US 2012/0265528 A1] (from IDS), Coffman et al [US 2003/0005174 A1], and Balasuriya [US 2003/0126330 A1].
With regard to claim 1, Kim teaches a method comprising, by one or more computing systems: receiving, from a client system associated with a first user, a user input; determining that the user input is a sharing request to share content, wherein the sharing request comprises an ambiguous reference to one or more content objects generated during a current dialog session (see paragraphs [0027] and [0031]; the system can allow users to generate sharing requests for content that they created while 
identifying, based on a natural-language understanding module, the one or more content objects associated with the sharing request, wherein the one or more content objects were previously generated during the current dialog session (see paragraphs [0027] and [0046]; the system can parse and understand the voice utterance of the user and identify a content object that was previously generated during the current session); 
determining a plurality of second users the sharing request is directed to; and sending, to one or more client systems associated with the plurality of second users, instructions for accessing one or more of the identified content objects (see paragraphs [0008], [0035], and [0040]; the system can send instructions or link to the user(s) or friends/contacts for accessing the content object).
Kim teaches contacts but does not appear to explicitly teach identifying, based on a natural-language understanding module, the one or more content objects by disambiguating the ambiguous reference associated with the sharing request; determining, based on a user profile associated with first user, one or more second users the sharing request is directed to; determining, for each second user, one or more modalities associated with the respective second user based on the one or more content objects and a user profile associated with the respective second user; and sending, to one or more client systems associated with the plurality of second users, instructions for accessing one or more of the identified content objects based on the determine one or more modalities for each second user.
Coffman teaches disambiguating the ambiguous reference associated with the sharing request (see paragraphs [0073] and [0098]; the system can disambiguate queries/request).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the content sharing system of Kim by utilizing dialog history information as taught by Coffman in order to allow the system be able to discern the user’s intent when the user’s request has an ambiguous reference to some object, thus allowing the system to utilize past dialog information to assist the system in identifying what the user wants without having to routinely prompt the user for clarification thus streamlining the dialog system while accurately satisfying the user’s requests.
Kim in view of Coffman teach identifying, based on a natural-language understanding module, the one or more content objects by disambiguating the ambiguous reference associated with the sharing request (see Coffman, paragraphs [0073] and [0098]; see Kim, paragraphs [0027] and [0046]; the system can parse and understand the voice utterance of the user and identify a content object that was previously generated during the current session utilizing dialog history).
Kim in view of Coffman do not appear to explicitly teach determining, based on a user profile associated with first user, one or more second users the sharing request is directed to; determining, for each second user, one or more modalities associated with the respective second user based on the one or more content objects and a user profile associated with the respective second user; and sending, to one or more client systems associated with the plurality of second users, instructions for accessing one or more of 
Gruber teaches determining, based on a user profile associated with first user, one or more second users the sharing request is directed to (see paragraph [0018]; user profile information can include an address book that the system can utilize to determine which contact the user is trying to communicate with).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the content sharing system of Kim in view of Coffman by utilizing contextual information such as an address book to determine who the user is attempting to share information with as taught by Gruber in order to allow the system be able to discern the user’s intent on which contact the user actually wants to share information with as well as determine how to contact that user.
Kim in view of Coffman and Gruber do not appear to explicitly teach determining, for each second user, one or more modalities associated with the respective second user based on the one or more content objects and a user profile associated with the respective second user; and sending, to one or more client systems associated with the plurality of second users, instructions for accessing one or more of the identified content objects based on the determine one or more modalities for each second user.
Balasuriya teaches determining, for each second user, one or more modalities associated with the respective second user based on the one or more content objects and a user profile associated with the respective second user (see Figure 2 and 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the content sharing system of Kim in view of Coffman and Gruber by utilizing modality determination features as taught by Balasuriya in order to allow users to be able to control how data is output to them in a manner that allows the output to conform to the user’s device’s capabilities while also allowing for user preferences to tailor their preferred output modality improving the overall user experience with the device while still providing the information that the user wants including contextually when users are in particular environments not suited for their preferred modality.
Kim in view of Coffman, Gruber, and Balasuriya teach sending, to one or more client systems associated with the plurality of second users, instructions for accessing one or more of the identified content objects based on the determine one or more modalities for each second user (see Balasuriya, Figure 2 and paragraphs [0025]-[0026], [0036], and [0037], and [0019]; see Kim, paragraphs [0008], [0035], and [0040]; the system can send information to the other users where the receiving user’s respective modality profile determines how that information is conveyed to the user to access the content objects).

With regard to claims 20 and 21, these claims are substantially similar to claim 1 and are rejected for similar reasons as discussed above.

With regard to claim 2, Kim in view of Coffman, Gruber, and Balasuriya teach the user input comprising one or more of a character string, an image, a video, or an audio clip (see Kim, paragraph [0026]; the sharing request is determined from user input that can be received in many forms including audio).

With regard to claim 11, Kim in view of Coffman, Gruber, and Balasuriya teach wherein the one or more previously generated content objects correspond to a previous assistance request from the first user during the current dialog session (see Kim, paragraphs [0027] and [0032]; see Coffman, paragraphs [0073] and [0098]; the system allows for content to be previously generated and utilized later in the dialog session).

With regard to claim 14, Kim in view of Coffman, Gruber, and Balasuriya teach wherein the one or more modalities comprise text, audio, image, video, or a combination thereof (see Balasuriya, Figure 1, different modalities can be used).

With regard to claim 15, Kim in view of Coffman and Gruber in further view of Phillips teach generating a plurality of communication contents for the plurality of second users, respectively, wherein each communication content is based on the determined one or more modalities for the respective second user (see Balasuriya, Figures 1 and 4 and paragraphs [0025] and [0026]; the server system includes media preference information to determine what media can be output to the second user(s) based on their contextual information as well as any other media formatting information too).



Claims 3-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al [US 2017/0019362 A1] (from IDS) in view of Gruber et al [US 2012/0265528 A1] (from IDS), Coffman et al [US 2003/0005174 A1], and Balasuriya [US 2003/0126330 A1] in further view of Kannan et al [US 2016/0225370 A1] (from IDS).
With regard to claim 3, Kim in view of Coffman, Gruber, and Balasuriya teach all the claim limitations of claim 1 as discussed above.
Kim in view of Coffman, Gruber, and Balasuriya do not appear to explicitly teach identifying the sharing request from the user input based on one or more machine- learning models.
Kannan teaches identifying the request from the user input based on one or more machine- learning models (see paragraph [0028]; the system can utilize machine learning-based algorithms to analyze user input and determine the user’s domain and intent).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the content sharing system of Kim in view of Coffman, Gruber, and Balasuriya by utilizing a machine-learning-based algorithm for input parsing as taught by Kannan in order to have a dynamic language understanding system that can be adapted to the users using the system instead of a one-size-fits all approach that would not work for all the users in the 
Kim in view of Coffman, Gruber, and Balasuriya in further view of Kannan teach identifying the sharing request from the user input based on one or more machine- learning models (see Kannan, paragraph [0028]; see Kim, paragraphs [0027] and [0031]; the system can utilize a machine learning model to identify the user’s share request).

With regard to claim 4, Kim in view of Coffman, Gruber, and Balasuriya teach all the claim limitations of claim 1 as discussed above.
Kim in view of Coffman, Gruber, and Balasuriya do not appear to explicitly teach wherein identifying the one or more content objects comprises: determining one or more slots associated with the user input; accessing a user context engine; and identifying the one or more content objects based on the one or more slots and the user context engine.
Kannan teaches wherein identifying the one or more content objects comprises: determining one or more slots associated with the user input (see paragraphs [0026] and [0028]; the system can analyze the user input and determine slots associated with it).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the content sharing system of Kim in view of Coffman, Gruber, and Balasuriya by utilizing a machine-learning-based algorithm for input parsing and identifying slots from the user input as 
Kim in view of Coffman, Gruber, and Balasuriya in further view of Kannan teach accessing a user context engine; and identifying the one or more content objects based on the one or more slots and the user context engine (see Kannan, paragraphs [0026] and [0028]; see Kim, paragraphs [0027] and [0031]; the system can determine contextual information from the user and identify content objects that the user wants to share).

With regard to claim 9, Kim in view of Coffman, Gruber, and Balasuriya teach all the claim limitations of claim 1 as discussed above.
Kim in view of Coffman, Gruber, and Balasuriya do not appear to explicitly teach wherein identifying the plurality of second users the sharing request is directed to comprises: determining a plurality of slots associated with the user input, wherein the plurality of slots comprise a plurality of user slots; resolving the plurality of user slots to identify a plurality of entities associated with the plurality of second users based on the user profile associated with the first user.
Kannan teaches wherein identifying the plurality of second users the sharing request is directed to comprises: determining a plurality of slots associated with the user 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the content sharing system of Kim in view of Coffman, Gruber, and Balasuriya by utilizing a machine-learning-based algorithm for input parsing and identifying slots from the user input as taught by Kannan in order to have a dynamic language understanding system that can be adapted and updated while also being able to efficiently parse the user input and systematically structure and determine user domain and intent and particular values thereof so that the system can understand the user’s input and perform any appropriate actions associated therewith.
Kim in view of Coffman, Gruber, and Balasuriya in further view of Kannan teach wherein identifying the plurality of second users the sharing request is directed to comprises: determining a plurality of slots associated with the user input, wherein the plurality of slots comprise a plurality of user slots; resolving the plurality of user slots to identify a plurality of entities associated with the plurality of second users based on the user profile associated with the first user (see Kannan, paragraphs [0026] and [0028]; see Gruber, paragraph [0018]; see Kim, paragraphs [0028], [0040], and [0041]; the system can parse the user input and identify slots including user or destination slots and be able to utilize various contextual information including address book of the user to be able to identify the entities that the user referenced in their input).

With regard to claim 5, Kim in view of Coffman, Gruber, and Balasuriya teach all the claim limitations of claim 1 as discussed above.
Kim in view of Coffman, Gruber, and Balasuriya teach accessing a dialog state associated with the current dialog session, wherein the dialog state is stored in a data store and comprises information associated with the one or more content objects previously generated during the current dialog session (see Coffman, paragraphs [0073] and [0098]; see Kim, paragraphs [0027] and [0046]; the system can have a dialog state and utilize that information to parse and understand the voice utterance of the user and identify a content object that was previously generated during the current session utilizing dialog history).
Kim in view of Coffman, Gruber, and Balasuriya do not appear to explicitly teach wherein identifying the one or more content objects comprises: determining one or more slots associated with the user input; and identifying the one or more content objects based on the one or more slots and the dialog state.
Kannan teaches wherein identifying the one or more content objects comprises: determining one or more slots associated with the user input (see paragraphs [0026] and [0028]; the system can analyze the user input and determine slots associated with it).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the content sharing system of Kim in view of Coffman, Gruber, and Balasuriya by utilizing a machine-learning-based algorithm for input parsing and identifying slots from the user input as taught by Kannan in order to have a dynamic language understanding system that can 
Kim in view of Coffman, Gruber, and Balasuriya in further view of Kannan teach identifying the one or more content objects based on the one or more slots and the dialog state (see Coffman, paragraphs [0073] and [0098]; see Kannan, see paragraphs [0026] and [0028]; see Kim, paragraph [0027]; the system can utilize the dialog state to determine previous dialogs related to the current dialog and be able to determine/identify a content object that the user wants to share).

With regard to claim 6, Kim in view of Coffman, Gruber, and Balasuriya teach wherein the dialog state further comprises the one or more content objects previously generated during the current dialog session (see Kim, paragraph [0027]; the system can identify previously created content from the current session and be able to identify the content with respect to the user’s command for sharing with another user).



Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al [US 2017/0019362 A1] (from IDS) in view of Gruber et al [US 2012/0265528 A1] (from IDS), Coffman et al [US 2003/0005174 A1], and Balasuriya [US 2003/0126330 A1] in further view of Vrielink et al [US 2008/0209577 A1].
With regard to claim 7, Kim in view of Coffman, Gruber, and Balasuriya teach all the claim limitations of claim 1 as discussed above.
Kim in view of Coffman, Gruber, and Balasuriya do not appear to explicitly teach wherein each of the one or more content objects is associated with one or more of an identifier of the first user or an expiration time.
Vrielink teaches wherein each of the one or more content objects is associated with one or more of an identifier of the first user or an expiration time (see paragraphs [0050]-[0064]; the system can associate a timer or expiration time for content objects).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the content sharing system of Kim in view of Coffman, Gruber, and Balasuriya by utilizing some access control mechanisms including an expiration timer as taught by Vrielink in order to provide privacy and access control means to the system to provide users with the ability to know that their content that they share will not necessarily always be available for any user to consume at any time thus giving the user control over how long they want certain content to be available.

With regard to claim 8, Kim in view of Coffman, Gruber, and Balasuriya in further view of Vrielink teach wherein each of the one or more of the identified content objects is selected if it is associated with an elapsed time less than the respective expiration time associated with it (see Vrielink, paragraphs [0050]-[0064]; see Kim, paragraph [0020]; the system can identify objects that meet particular access control criteria including having a sharing timer that is less than the expiration threshold).



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al [US 2017/0019362 A1] (from IDS) in view of Gruber et al [US 2012/0265528 A1] (from IDS), Coffman et al [US 2003/0005174 A1], and Balasuriya [US 2003/0126330 A1] in further view of Strandell et al [US 2010/0217794 A1].
With regard to claim 10, Kim in view of Coffman, Gruber, and Balasuriya teach all the claim limitations of claim 1 as discussed above.
Kim in view of Coffman, Gruber, and Balasuriya do not appear to explicitly teach wherein the one or more of the identified content objects are determined based on privacy settings associated with the respective content objects.
Strandell teaches wherein the one or more of the identified content objects are determined based on privacy settings associated with the respective content objects (see paragraphs [0040] and [0042]; the system can utilize privacy settings to determine if an identified content object is shareable).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the content sharing system of Kim in view of Coffman, Gruber, and Balasuriya by utilizing privacy settings as taught by Strandell in order to assist the user in protecting their content and other information/data by having the system also verify that any content that the user is attempting to share with another user does not violates the user’s privacy settings thus .



Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al [US 2017/0019362 A1] (from IDS) in view of Gruber et al [US 2012/0265528 A1] (from IDS), Coffman et al [US 2003/0005174 A1], and Balasuriya [US 2003/0126330 A1] in further view of Quillen et al [US 9,344,338].
With regard to claim 16, Kim in view of Coffman, Gruber, and Balasuriya teach all the claim limitations of claim 1 as discussed above.
Kim in view of Coffman, Gruber, and Balasuriya do not appear to explicitly teach determining whether the sending of the one or more of the identified content objects to the respective client system associated with each of the one or more second users is successful based on one or more signals from the respective second user.
Quillen teaches determining whether the sending of the one or more of the identified content objects to the respective client system associated with each of the one or more second users is successful based on one or more signals from the respective second user (see col 3, lines 9-17 and col 9, lines 22-51; the system can send the files/objects to another user while providing indications from the second user’s device on the status of the transfer and if the transfer was successful).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the content sharing 

With regard to claim 17, Kim in view of Coffman, Gruber, and Balasuriya in further view of Quillen teach generating, for the first user, one or more communication contents, wherein each communication content comprises a status associated with the sharing request to each second user, the status indicating whether the sending of the one or more of the identified content objects to the respective client system is successful; and sending, to the client system associated with the first user, the one or more communication contents for display in the current dialog session (see Quillen, col 3, lines 9-17 and col 9, lines 22-51; see Kim, paragraph [0027]; the system can provide means to display the status of the content transfer/share).

With regard to claim 18, Kim in view of Coffman, Gruber, and Balasuriya in further view of Quillen teach upon determining the sending of the one or more of the identified content objects to the respective client system is successful, initiating a message thread between the first user and the respective second user (see Quillen, col 7, lines 25-36; the server system can receive the shared content and upon successfully receiving the content can deliver the content via an IM which is initializes a message thread between the first user and second user).



Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al [US 2017/0019362 A1] (from IDS) in view of Gruber et al [US 2012/0265528 A1] (from IDS), Coffman et al [US 2003/0005174 A1], and Balasuriya [US 2003/0126330 A1] in further view of Shaw et al [US 2014/0365919 A1].
With regard to claim 19, Kim in view of Coffman, Gruber, and Balasuriya teach all the claim limitations of claim 1 as discussed above.
Kim in view of Coffman, Gruber, and Balasuriya do not appear to explicitly teach wherein the sending of the one or more of the identified content objects to each client system associated with the respective second user is associated with a notification indicating that the one or more of the identified content objects are shared by the first user.
Shaw teaches wherein the sending of the one or more of the identified content objects to each client system associated with the respective second user is associated with a notification indicating that the one or more of the identified content objects are shared by the first user (see Figures 5P and 5DD; see paragraphs [0185] and [0205]; the system can provide status notification illustrating whether the content is being shared).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the content sharing system of Kim in view of Coffman, Gruber, and Balasuriya by providing notification .



Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al [US 2017/0019362 A1] (from IDS) in view of Gruber et al [US 2012/0265528 A1] (from IDS), Coffman et al [US 2003/0005174 A1], and Balasuriya [US 2003/0126330 A1] in further view of Agarwal et al [US 2004/0085162 A1].
With regard to claim 22, Kim in view of Coffman, Gruber, and Balasuriya teach all the claim limitations of claim 1 as discussed above.
Kim in view of Coffman, Gruber, and Balasuriya do not appear to explicitly teach wherein disambiguating the ambiguous reference comprises resolving a slot corresponding to the ambiguous reference to the one or more content objects.
Agarwal teaches wherein disambiguating the ambiguous reference comprises resolving a slot corresponding to the ambiguous reference (see paragraph [0030]; the system can utilize slot-specific disambiguation techniques).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the content sharing system of Kim in view of Coffman, Gruber, and Balasuriya by utilizing state detection 
Kim in view of Coffman, Gruber, and Balasuriya in further view of Agarwal teach wherein disambiguating the ambiguous reference comprises resolving a slot corresponding to the ambiguous reference to the one or more content objects (see Agarwal, paragraph [0030]; see Kim, see paragraphs [0027] and [0031]; see Coffman, paragraphs [0073] and [0098]; the system can disambiguate the user’s input by utilizing slots and determining slot-specific disambiguation).



Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al [US 2017/0019362 A1] (from IDS) in view of Gruber et al [US 2012/0265528 A1] (from IDS), Coffman et al [US 2003/0005174 A1], and Balasuriya [US 2003/0126330 A1] in further view of Mont-Reynaud et al [US 2018/0301151 A1].
With regard to claim 23, Kim in view of Coffman, Gruber, and Balasuriya teach all the claim limitations of claim 1 as discussed above.
Kim in view of Coffman, Gruber, and Balasuriya teach dialog state (see Coffman, paragraph [0098]) but do not appear to explicitly teach wherein the current dialog session is associated with a dialog state indicating the current dialog session is not completed.
Mont-Reynaud teaches wherein the current dialog session is associated with a dialog state indicating the current dialog session is not completed (see paragraph [0108]; the system can determine that the state associated with the dialog session is incomplete).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the content sharing system of Kim in view of Coffman, Gruber, and Balasuriya by utilizing state detection processing as taught by Mont-Reynaud in order to utilize the stored dialog states to indicate when a dialog session is complete and that the request should be processed automatically by the system without any user instruction as well as allowing the system to determine that a request is incomplete due to ambiguity and set the state accordingly so that the system can log the events that are occurring during the dialog session which can aid developers/troubleshooters when analyzing whether the dialog system is performing correctly/adequately by following what state the system is in based on user responses/requests.

Response to Arguments
Applicant’s arguments (see the first paragraph on page 7 through the last paragraph on page 11) with respect to the rejection(s) of claim(s) under 35 USC 103 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 5712701006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/MARC S SOMERS/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        3/23/2021